PRICE, Judge:
On June 29, 1978, the Court of Common Pleas of Lycoming County, Juvenile Division entered an order adjudicating this child to be dependent, effective May 12, 1977, and went on to make certain formal directions concerning the custody of this child with the Department of Children and Youth of Lycoming County. This appeal is taken from that order.
Assuming the propriety of such a nunc pro tunc adjudication,1 the record of the hearing of May 12,1977, does not support such an adjudication, nor do we believe that dependency was properly before the court at that hearing, which had before it a petition for delinquency. There was no notice that said hearing was for the purpose of determining dependency.
Because of the inadequacies of the record of the May 12, 1977 hearing as well as its procedural deficiencies, we remand for a new hearing and determination. The parties may then present evidence that will give a proper basis for a determination, and, if an appeal be filed, provide an adequate basis for review. See Interest of La Rue, 244 Pa.Super. 218, 366 A.2d 1271 (1976).

. We need not pass upon this question in view of our disposition.